Dowling, C. J.
Suit by tbe appellants for an injunction to prevent the appellee from transporting natural gas through pipes at k pressure in excess of the natural rock pressure, and by means other than the natural pressure of the gas flowing from the wells. The ground of the action is the supposed violation of the provisions of the act of 1891 (Acts 1891, p. 89), §§7507, 7508, 7509 Burns 1894, which, in terms, prohibits the transportation of natural gas through pipes at a pressure in excess of the natural rock pressure, or by means other than the natural pressure of the gas flowing from the wells.
The enactment of this statute was an exercise of the police power of the State, and on that ground its constitutional validity was sustained in Jamieson v. Indiana Natural Gas, etc., Co., 128 Ind. 555, 12 L. R. A. 652. The dangerous qualities of natural gas rendered it necessary, for the protection of the persons and property of the inhabitants of this State, that the pressure under which it was to be transported through the State, and the strength of the pipes through which it might be conveyed, should be regulated by statute. The act does not directly, nor indirectly, attempt *681to prevent waste of the gas, nor to prohibit any well owner from taking from his own wells any quantity of natural gas he may be able to obtain without the use of any device for pumping, or other artificial process or appliance for the purpose of increasing the natural flow of gas from any well. The provisions of the section in question in this case can be enforced at the suit of a private person only where such person can show that he sustains, or is likely to sustain, some special injury, or that he or his property is exposed to some particular damage, which this statute was intended to prevent. The appellants present no such case. It is not averred that their property is endangered by the alleged wrongful acts of the appellee, nor does it -appear that they are likely to sustain any special injury peculiar to themselves in consequence of the violation of the act by the appellee. The section referred to (§1) does not .undertake to provide the means of prevention or redress for any class of injuries, except those resulting from the use of excessive pressure, or pressure created by artificial means.- Such injury, under the statute, must be shown to be threatened or anticipated with reference either to the persons or the property of those seeking a remedy by way of injunction. It is entirely clear that §1 furnishes no basis for relief where the injury alleged is the diminution of the supply of natural gas. Manufacturers Gas, etc., Co. v. Indiana Natural Gas, etc., Co., 155 Ind. 566.
The complaint failed, in the particulars mentioned, to state facts sufficient to bring the appellants within the remedial scope of the statute, and the demurrer to it was properly sustained.
Judgment affirmed.